            Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 1 of 9 Pageid#: 1
AO 106(Rev.01/09)ApplioationforaSearohWnrcant
                                                                                                       ATABl
                                                                                                           1 l N,vA   QDBT
                              U M TED STATES D lS                           CT C OURT                       FI
                                                                                                             LED
                                                          forthe                                    8ûk 28 2919
                                                W estern DistrictofVirginia                         JU/A
                                                                                                    >         t R

           IntheMatteroftheSearchof                          )
      (Briejlydescrlbethe#rt)
                            #e?'
                               l.
                                Ptobesearched                )                        .p        '
       Ort
         dent
            ,plàepersonbynameandaorc=.
           3234 WalkersCreekRoad
                                     l                       )
                                                             )
                                                                         caseNo.J.'luJDJl )
                   Marion,VA                                 )
                                                             )
                                  APPH CATIO N FO R A SEARCH W ARRANT

       1,afederal1aw enforcem entom ceroran attorney forthe governm entvrequesta search w arrantand qtn'eunder
penaltyofperjurythat1havereasontobelievethatthereisnow concealedon thefollowingpersonorproperty
locatedinthe        W estem          Districtof                  Virginia            (identt
                                                                                           h.thepersonordescriberrolvrf
                                                                                                                      yto
besearchedandgiveitslocation): 3234 W alkersCreek Road,Marion,VA -to include the residence,curtilage,garages,
                              outbuildings,campers,person ofHeatherPoston,and vehicles present.AttachmentA
                              consists ofa photograph ofthe residence.

        n eperson orpropertytobesearchedvdescribed above,isbelievedto concealpJenp/ thepersonordescrtbethe
propert
      ytobeyefzed): see AttachmentB


       n ebasisforthesearchunderFed.R.Cn'm.P.41(c)is(checkoneormorelL
            / evidenceofacrim e;
                              ,

            f contrabandyfruitsofcrime,orotheritemsillegallypossessed;
            X propertydesignedforuse,intendedforuse,orusedincommittingacvime;
            O aperson to bearrested ora person who islm law fully restrained.

        '
        l'hesearch isrelatedto aviolationof         21 U.S.C.j 846/841(a)(1) ,andtheapplicationisbasedonthese
facts: See AttachmentG                                   and/or 841(a)(1)


        # Cone uedonthenanchedleet.
        O Delayednoticeof   days(giveexactendingdateifmoreth% 30days:                                        )isreqlzested
          under18U.S.C.j3103+ thebasisofwhich issetforthontheattachedsheet.
                                                                            y
                                                                            '
                                                                                >   Applicantz
                                                                                             s â'
                                                                                                fgaa/zlre

                                                                                Brian Snedeker,SpecialAgent
                                                                                    PrintednameJnd title

Sworn to beforem e and signed in m y presence.                       .




Date: n/,/tq                                                                          Judge'
                                                                                           sxfp;l re

City and state:    Abingdon,Virginia                                            Pamela Meade Sargent,USMJ
                                                                                    Printed nameand ljllc
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 2 of 9 Pageid#: 2




                     ATTA CHM ENT A




                   32j4w alkersCreekRoad,Maripn,VA
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 3 of 9 Pageid#: 3



                                ATTACHM ENT B


1. M ethampheaminedistributionparaphenmliaincluding(butnotlimitedto)scales,
   cuttingm aterial,plmsticbaggies,wrappingm aterial;devicesIISH tocommunicate
   with otherdnlg kaffickers/co-conspiratorsincluding cellulartelephonesand two-way
   radios;electronic equipm entused forcotmter-surveillanceto includevideo
   surveillancesystemsandrelatedDVRS(digitalvideorecorders),scanners,andanti-
   bugging devices.

2. Firearm s,includingbutnotlimitedtohandguns,rifles,and shotgtmsthatare
   com monly tlsed by individualstoprotectcontrolled substnncesand related drug
   proceeds/assets.Firearm s,oftentifnesstolew arealsoroutinely bartered in exchange
   forcontrolled substances.

3. Booksarecordsyledgersanotes.and videospertainingto the illicitdistributiona
   purchaKingpand tranKporting ofmetbamphelnm ine.

4. M essages,letters,telephonentlmbers,and addressesrelatingto customers,suppliers,
   and otherco-conspiratorsinvolved with theillicitdistribution,purchasing,and
   transportingofm ethamphetamine.Thesem essages,letters,telephonenum bers,
   and addressesmay bewritten on personalcalendars,personaladdressand /or
   telephonebooks,Rolodex type indices.notebooks.loosepiecesofpam raand fotmd
   in m ail.

5. Photop aphsandvideosdepictingm etbampheumine,dxug distribution paraphenmlia,
   substantialassets,co-conspirators,and personswith m ethamphetam ine,

6. Books,ledgers,receipts,bank statem ents,cashier'schecks,and otheritem s
   evidencing theacquisition,secreting,transferring and/orconcealm entofassetsorthe
   expenditure ofnarcoticsproceeds.

   ltem sorarticlesofpersonalpropertytendingto show ownership,dom inion,or
   controlofthepremises/property/vehicles.Suchitemsorarticlesinclude(butarenot
   limitedto)m rsonalidentiscationopersonalcorrespondence,dl
                                                           'nries,checkbooks,
   notes,photopaphs,kejs,receipts,mail,mrsonaltelephoneandaddressbooks,
   videos,andmotorvehclerelateddocuments(titles/registrations).
8. Largesmountsofcurrency(exceeding$1000.00)orreadilytrnngportedassets
   whichareusedascashequivalents(cashier'schecks,prepaidmoney/creditcards,
   moneyorders,etc.)
   Itemslisted inParagraphs3 through 7 m aybestoredin digitalm edia.Therefore,
   digitalmedia(includingbutnotlimitedtocomputers/computerharddrives,digital
   videorecorders(DVRs),floppydisks,CD's,flash/jllmydrives,personaldigital
   assiKtzmts(PDA's),cellulartelephones/smartphones,dlgitalcameras,PODs,PADs,
   etc.)aretobeseizedandexaminedfortheitemslistedinParapaphs3through7.
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 4 of 9 Pageid#: 4



                                ATTACHM ENT C

                                  AFFIDAW T of
                           SpecialAgentBrian Snedeker
                         D rug Enforcem entA dm inistration
                                  Bristol,Virginia


1. 1,SpecialAgentBrian Snedeker,being duly swom hereby deposeand say:

2.Thepurposeofthisapplication and affidavitisto secm e asearch warm ntforthe
  premisesknownas3234W alker'sCreekRoa; M arionaVA.Thisnffiant after
  obtaining and reviewing informationabelievesthereisevidenceofdistribution of
  m etbamphetnm ineand/orconspiracy to distributemelbnmphetam ineat3234 W alkers
  CreekRoad.M arionvVA inviolationof21USC 841(a)(1)and 846/841(a)(1).
3.1am aSpecialAgentw1t11theDrugEnforcementAdministrationO EA)andhave
  beensoemployedforapproximately(28)years.DuringmyemploymentIhave
  receivedcom prehensiveclassroom trainingf'   rom theDrugEnforcement
  Adm inistration in specialized narcoticinvestigativem attersincluding butnotlimited
  to drug interdictionvdrug detectionom oney laundering techniquesand schemes,
  smuggling,andtheinvestigation ofindividualsand organizationsinvolving the
  sm uggling,culévationom anlzfacturing,and illicittrnfGcking ofcontrolled substances
  and conlolled substanceprecursors. lhavepm icipated in theinvestigationsand
  subsequentarrestsofhundredsofindividualsinw lved with thetram ckingof
  methamphetamine(aSchedule11ConkollùdSubstance).lhavealsoexecuted
  hundredsofsearch warrantsrelated tothetraG cking andm anufactlm'ngof
  m ethamphelnm ine.

4.The factssetforth in thisaffidavitare known to measaresultofmy participation in
  theinvestigation ofHeatherPoston andinform ation provided to meby other1aw
  enforcementofficers. Any referencetothegenderofany unnam ed person withinthis
  affidavitdoesnotnecessarily reilectthetnlegenderofsaid m rson.

5. During2009,HeatherPoston ap eed to speak with thisafliantin anon-custodial
   interview .Duringthe intew iew ,Poston admittedthatduring2008 and 2009 she
   obtained ounceandmulti-ouncequanétiesofmethamphetnmine(from multiple
   sourcesofsupply)andthensoldthemethamphetaminetoapproximately(20)
   customersin 8-ball(3.5g)and(1)gram quantities.Postonclaimedthatsheusedtobe
   addictedto pain pillsand wasnotamdhamphetam ineuser.Pos-ton said thatshesold
   methamphetamineforthemoney(prolk).Postonclaimedshestoppedselling
   m etham phetamine during 2009 aRertwo ofhermetham phdam ine sourcesofsupply
   w ere arrested.

6.Dmingmid-september2019,anindividual(hereafterreferredtoasR'rrao ckerA'')
   wasarrested onm ethamphetminedisG bution and frearmsrelated offensesaftera
   search warrantwasexecuted within theW estem DistrictofVirginiaand multiple
   ouncesofsuspected metbsmphetnmine and alrearm were seized from Tm m ckerA.
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 5 of 9 Pageid#: 5




  Distributionpamphemaliatdigitalscales,small.new/tmusedZiploc-typebagsetc.)
  wasalso discovered undertheconkolofTram ckerA. TraG ckerA acknowledged
  thatthemultiple ouncesofsubstancethatwereseized consisted ofm etham phetamine
  (law enforcementalsoperformedachemicalseldtestofsomeofthesuspected
  metbsmphetlminew1t11positiveresultsformethamphetnmine).TmG ckerA admitted
  obtaining and coordinadngtheacquisiion ofhalfpound quantitiesof
  m ethamphetam ine.

7.A search ofTrafdckerA'scellttlartelephoneby1aw enforcement(authorizedbythe
  aforementionedsearchwarrant)resultedinthediscoveryofacontactlistingfor
  Gtl-leatherPoston'' aknown residentofSmyth County,VA.Poston'scr ent
  stateprobahon om cerha-  qconlrmedthatthecontactlistingtelephonennmberfor
  PostonisoneofthetelephonemlmbersthattheVirsniaDepartmentofProbationand
  ParolehasliMed asacontacttelephonenumberforPoston.

8.Iaaw ee orcem entalso obsew edtextmessageson Tram ckerA'sphoneto and from
  HeatherPoston.Thetextmessageexchanges(notallincludedbelow)includçdthe
  following:


   August9,2019


   7:09pm - HeatherPoston:Rl-ley,whattimeto 1need tobeready''

   8:02pm - HeatherPoston: RW hen wmsu gonnab hom e'?? I'm tryingto round itup. ..
                            butIwaswondelingwhattim eIneeded to b ready..''

                             lThisaG antbelievesthatPostonistellingTram ckerA
                              thatsheiscollecting drug m oney from hercustomersin
                              ordertopayTraffickerA.)
   8:03pm - TraffickerA :   t<111behomeby 10*

   8:03pm - HeatherPoston: GrkaycoolthankKjusthollaratme..''
  10.
    '40pm -HeatherPoston'
                        . Qtl-ley what'sup??''

  10:43pm -Traœ ckerA :     Rsitting atwork tryingto figure outifim gonnabeable
                             to getthattonightortom orrow''

                             l'l'llisaffiantbelievesthatTram ckerA istellingPoston
                              thatheistryingto determine ifhe willbe ableto
                              obuinmethnmphelnmine(Rthat''lthissnme
                              nightorfollowingday.l
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 6 of 9 Pageid#: 6




  August10,2019


   2:29nm -H eatherPoston: Etl-ley did u everligurenething out?r


   2:39am -Traftk kerA:      G&Be tom orrow b ready whenIcallyou'llhavetobringit
                               to m emake stlreyou gota1l7 cause idon'thaveany i
                               canputwith it''

                              (ThisafsantbelievesthatTraftkkerA istellingPoston
                               tom ake sureshehasal1$700 fortheupcom ing
                               methamphetaminepurchase($700isconsistentwith a
                               oneouncemethamphetaminepurchase)because
                               Tram ckerA doesnothave anym oney to makeup for
                               any shortage.

   2244am -H eatherPoston:   <rkaywellwhatif1can'tcomeup with 7canljustgeta
                              halfthen causeiknow 1can getthe350..''

                              lTl)isaffiantbelievesthatPoston isaskingTraffickerA
                               ifshecanjustget% otmceofmethamphetaminefor
                               $350incaseshecarmotraise/collectall$700needed
                               forawholeounceofmetbsmphetnmine.)
   2:54n.
        m -Tram ckerA :      'Gl(Ik whata % goesforwholeisallI've seen him do''

                              (n isnfiiantbelievesthatTrao ckerA isadvising
                               Poston thathehasonly seen hism ethamphetam ine
                               sotlrce ofsupply sellwholeouncesof
                               m ethamphetamineand doesnotknow whatthesource
                               wouldchargeforal
                                              /councequantity.)
   5:06pm -TraffickerA :     çGIneed yourm oney waiting on to othersand ican go''

   5:28pm -HeatherPoston: Rl-ley okay...giveme afew I'm stillrounding up som e
                           butthey ron thewayhere...r

                              (ThisaffantbelievesthatPostonistellingTram ckerA
                               thatsheiswaiting forherm ethamphetnm inç
                               customersto bringherthem oney so shecan provideit
                               toTram ckerA.1
   6:32pm -HeatherPoston : Gtl'
                              ley what'sup now'?? I'm tixingto leavethehouse...l
                             gottastop oneplacebutthen 1canm eetu...''

   6:36pm -TraffickerA:      çGGottawait$171the wifegetsin''
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 7 of 9 Pageid#: 7



   6:41pm -HeatherPoston: ILBIItitwillb tonightthou right? Solreally don'tneed
                            rush aroundthen?r

   6:56pm -Tram ckerA :     GYep''



  September14,2019


   7:04pm -TraflickerA:     ççl'm on m y way to the290

   7:17pm -HeatherPoston: G'l'm leavingmy housenow''

   7:24pm -HeatherPoston: 'ûl'
                             ley sorry l'm on riverrd whereu wantmeto meet
                            u??>'


   Septem ber 15,2019


   11:39am -Traftk kerA :    <t1figured you'd have alreadyhad thatdone and needing
                              m ore

                              (Thisaœ antbelievesthatTraK ckerA istellingPoston
                               thathethoughtshewouldbedonesellin#re-selling
                               thelas'tquantity ofm ethamphetam inehe
                               sold/provided herand wouldnow be needingm ore
                               methamphe#nmine9om Tmm ckerA.)
   11:40am -HeatherPoston: RW el1I'm alm ostdone...prob b lateron...thatok??''

                              (ThisaffiantbelievesthatPostonistellingTrafficker
                               A thatsheisalmostdonesellingthelastquantity of
                               m ethamphetam ine sheobtained from him and that
                               shewillprobably beready to obtain more
                               methamphetnminefrom Tram ckerA lateron.!
   10:11pm -TraffickerA:     RYou gonnahave methatm oneytonight''

   10:12pm -HeatherPoston: X ven ifIdid how am Igonnagetitto u...whoknows
                              whenjoshwillbfuckinghome...wergoingonalmost
                              12 hrsnow ...so''

   10:14pm -HeatherPoston: fr o u leave outtonight?r

   10:48pm -TraffickerA:     GçYesIdo Iwashoping you'dhavethat300 and beable
                               to do anotherby Tuesday nightI've gottahave him
                               paid W ednesday''
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 8 of 9 Pageid#: 8


                              (ThisaffiantbelievesthatTraG ckerA istelling
                               Postonthathewmshopingshewouldhave$300so
                              thatthey couldperform anothermetham phetamine
                              transaction Tuesday nightand thatTmm ckerA needs
                              tohavehism elbam phetnmine som ceofsupply paid
                              byW ednesday.)

September16,2019

   12:49/m -Trnm ckerA:      KGYeah Ireally need tok getthathem sgm ebout30
                               m in ago so iknow hewantsto getpaid and l'venot
                              gotten a penny yef'

                             (TMsaG antbelievesthatTram ckerA isadvising
                              Poston thathism etham phetaminesourceofsupply is
                              goingto wanttobepaidand TraffickerA hasnot
                              received any moneyfrom Poston yet.Thisindicates
                              thatTraflk kerA does,upon occasion,provide
                               methamphetamineupfronttoPostont'ustas
                               Traftk kerA'ssom ceofsupply appearsto dowith
                               himl w1t11theunderstandingthatPoston willpay
                               Tram ckerA aAershecollectsthe money 9om
                               sellingthatsam emethampheGm ineto her
                               customers.)
    12:531> -HeatherPoston: RW e1lIwouldhave275ifjoshwouldcomeon..     Iasked
                             him pleasedon'tb gone a11dayIneeded to go tothe
                             grocery store and som emore shit''

    12:57pm -TraffickerA:    Gr k you gotta startpayingm ein fullIcantdothe
                               wholecarry overanymore especiallyrightnow
                               everybody doesthattom eandifwhateverybody
                               wantstpicarry wasthereImightnotb ithé position I
                               am anyway 1'11trytofmd bim thismaybemy fault''

                              (Thisam antbelievesthatTram ckerA istelling
                               Poston thathe can no longergonther
                               methamphetamineandthatshe willhaveto start
                               paying him in fullwhen she receives
                               methamphetaminefrom TraffickerA.)

   A review of HeatherPoston'scn'm inalhistoryrevealedher2014 felony convictions
   forpossession ofmetham phetlmineand possession ofafirearm whilein possession
   ofm ethamphetamineand Oxycodoneandher2019 felony convicéonsforpossession
   ofm elham phetamine,possession ofaSchedulellIControlled Substance,qnd
   possession ofammunitionby a felon.Poston iscurrently on supervised probation
         qa 4titAm endm entwaiverwhileon probation.
   andlls.
Case 1:19-mj-00159-PMS Document 1 Filed 11/08/19 Page 9 of 9 Pageid#: 9




10.Thisax antisawarebased onhistraining,experience,and conversationswith other
   1aw entbrcem entom cersthatindividualswho conspireto distribute
   m etbamphetaminetypicallym aintain metlmmphe#nm ine,methamphetamine
   distributionparaphemalia(small,plastic,Ziploc-typebaggies,digitalscales,etc.),
   notes,records,messages,andtelephonenumbers(pertainingtomethamphetsmine
   traG cldngrelatedcontacts/co-conspirators),andotheritemsaslistedandexplained
   onAttachmentB (oftheApplicationandAffidavitforSearchW arranttowhichthis
   affidavitisattached)ontheirpersons,insidetheirresidences,garages,
   outbuildings/bams,campers,vehicles(orthevehiclestheyoperate),andinsideof
   vehiclesregistered tootherpersonswhenthosevehiclesare prked atthe
   conspirator'sresidence/propeo .
11.HeatherPoston'sknown residence is3234 W alkersCreek Road,M an'onvVA
   (locatedwithintheW estem DistrictofVirginia).
12. Based upon the factssetforth above,lbelievethereisprobablecauseforthe
    issuanceofa search wanantfortheprem isesknown as3234 W alkersCreek Roada
   M arion,VA asthereisprobablecauseto believethatthereisevidenceofa
   violationof21USC 841(a)(1)and846/841(a)(1)atsaidpremises.




           e
                                                11-08 -ao!of
 Brian Snedefer,Sm cialAgent(DEA)                    D ate


Subscribedandswomtobeforeme,thisthe
in Abingdon,Virginia.
                                                   dayof                       IC

                                                PamelaM eadeSargent
                                              United StatesM agistrate Judge
                                               W estem Disi ctofVirginia




Seen by:


      /s/Roy F.Evans                          11-04-2019
    Roy F.Evans,SAU SA                           D ate
